Citation Nr: 0925084	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 
20 percent for shin splints, to include status post stress 
fractures, right tibia.   

2.  Entitlement to an increased rating in excess of 
10 percent for degenerative joint disease, right knee 
(formerly right knee chondromalacia, now with torn lateral 
meniscus).  

3.  Entitlement to an extension beyond May 1, 2004, of a 
temporary total disability rating (TTR) for right knee 
disability based on surgical or other treatment necessitating 
convalescence.  

4.  Entitlement to a TTR for status post fusion, left 
calceno-cuboid bone, now with excision of sinus tarsi, status 
post tarsectomy, based on treatment necessitating 
convalescence, pursuant to 38 C.F.R. § 4.30, after sinus 
tarsectomy on February 15, 2003.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to 
December 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO in 
Cleveland, Ohio, granted a TTR for right knee disability, 
effective February 13, 2004, with a 10 percent rating 
assigned for right knee disability beginning May 1, 2004; 
denied a TTR for left ankle disability; and continued a 
0 percent rating assigned for shin splints.  The RO also 
proposed to reduce the rating of the left ankle disability 
from 20 percent to 10 percent.  In November 2004, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2006.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Baltimore, 
Maryland, which has certified the case for appellate review.  

In a November 2004 letter, the RO informed the Veteran that 
her appeal did not include the issue of a proposed reduction 
for her left ankle disability because that was a proposed 
action.  She was advised that once a final decision was made 
to reduce the disability, an appeal could be filed based upon 
the rating decision that reduced the rating.  In a February 
2005 rating decision, the Veteran's disability rating for her 
left ankle disability was reduced from 20 to 10 percent.  No 
notice of disagreement with that decision was received.  

By rating decision in November 2007, the RO granted a 20 
percent rating for shin splints from April 5, 2004, the date 
of the Veteran's claim for an increased rating.  Although the 
RO awarded a higher rating during the pendency of this 
appeal, inasmuch as a higher rating is available for shin 
splints, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
rating remains viable on appeal.  Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Board notes that in the April 2006 substantive 
appeal, the Veteran indicated she wanted an increased rating 
for shin splints from 0 to 5 percent.  After a 20 percent 
rating was awarded for this disability, the Veteran was sent 
an attachment with the January 2008 SSOC asking if she wished 
to withdraw her appeal as to that issue.  The attachment was 
not returned by the Veteran and it is presumed that she is 
seeking the maximum available benefit for shin splints.  

In the April 2006 substantive appeal, the Veteran stated that 
her left ankle began to cause her problems again, citing 
examples.  As the November 2007 and December 2008 SSOCs 
included the issue of whether a rating in excess of 
10 percent for the left ankle disability was warranted, it 
appears that either the Veteran's statements in the 
substantive appeal were taken as a claim for an increased 
rating for her left ankle disability (and the RO erroneously 
included the issue in the SSOCs rather than a rating 
decision), or that the RO incorrectly thought that the 
reduction of the left ankle disability rating was on appeal 
(and the RO erroneously phrased the issue as one for an 
increased rating as opposed to the propriety of the 
reduction).  In any event, the propriety of the reduction of 
the left ankle disability rating and the claim for an 
increased rating for the left ankle disability are not 
properly before the Board.  Given the above, the Board refers 
the claim for an increased rating for the left ankle 
disability to the RO for appropriate action.    





FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Pertinent to the current claim for increase, the 
Veteran's service-connected shin splints have been manifested 
by no more than moderate ankle disability.

3.  Pertinent to the current claim for increase (and 
excluding the period from February 13, 2004 to May 1, 2004, 
for which a temporary total rating has been awarded), the 
Veteran's service-connected right knee disability have been 
manifested by pain, swelling, tenderness, and some limitation 
of flexion, but flexion greater than 30 degrees.

4.  The Veteran was released from her period of convalescence 
related to a February 13, 2004 right knee surgery no later 
than April 30, 2004.

5.  The Veteran filed her claim for a TTR for left ankle 
disability based on treatment necessitating convalescence 
after sinus tarsectomy on February 15, 2003, more than one 
year after the surgery was performed, and the evidence does 
not show that the surgery necessitated at least one month of 
convalescence, or that the Veteran was immobilized by cast or 
had severe postoperative residuals.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
shin splints are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.20, 4.71a, Diagnostic Code (DC) 5299-5262 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.71a, DC 5260 (2008).  

3.  The criteria for extension of a TTR for right knee 
disability based on surgical or other treatment necessitating 
convalescence, beyond May 1, 2004, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.30 (2008).

4.  The criteria for a TTR for a left ankle disability based 
on treatment necessitating convalescence after sinus 
tarsectomy on February 15, 2003, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.30 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate claims for increased 
ratings, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that to support a claim for a temporary 100 percent 
evaluation, VA needed medical evidence showing that the 
Veteran had surgery and/or received medical treatment for a 
service-connected disability which required a convalescence 
period of at least one month, or hospitalization of at least 
21 days.  

The September 2004 rating decision reflects the initial 
adjudication of the claims after issuance of the June 2004 
letter.  Proper notice for the claims for entitlement to TTRs 
was provided prior to the September 2004 RO rating decision.  
After entitlement was granted for a TTR for right knee 
disability based on surgical or other treatment necessitating 
convalescence from February 13, 2004 to May 1, 2004, the 
Veteran requested that the TTR be extended, thus showing she 
has actual knowledge that a TTR can be assigned for longer 
periods of time based on the evidence.  Hence, no further 
notice regarding the TTR claims is required.     

The Board recognizes that the June 2004 notification letter 
did not address all of the requirements in Vazquez-Flores.  
However, due to subsequent action by the RO, the Veteran has 
not been prejudiced by any improper notice.  In this regard, 
the Board notes that the February 2004 SOC included the 
pertinent rating criteria for evaluating shin splints.  A 
March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  A May 
2008 letter from the RO explained how disability ratings are 
determined, by applying the rating schedule, and specifically 
stated that VA would consider the impact of the condition and 
symptoms on employment and daily life as well as specific 
test results, such as range of motion tests for some joint or 
muscle conditions, in determining the disability rating.  An 
October 2008 letter from the RO contained similar information 
as the May 2008 letter, and also included the pertinent 
rating criteria for evaluating knee disabilities.  

After issuance of the March 2006 letter, and opportunity for 
the Veteran to respond, the January 2008 SSOC reflects 
readjudication of the claim for an increased rating for shin 
splints.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).  

After issuance of the March 2006, May 2008, and October 2008 
letters, and opportunity for the Veteran to respond, the 
December 2008 SSOC reflects readjudication of the claim for 
an increased rating for a right knee disability.  Hence, the 
Veteran is, likewise, not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield, 20 Vet. App. at 
543; see also Prickett, 20 Vet. App. at 376.   

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of June 2004, 
November 2007, and April 2008 VA examinations.  Also of 
record and considered in connection with the appeal are 
various statements provided by the Veteran.  The Board also 
finds that no additional RO action to further develop the 
record in connection with any of these claims is warranted. 

The Board recognizes that the issue of entitlement to a TTR 
for left ankle disability based on treatment necessitating 
convalescence, pursuant to 38 C.F.R. § 4.30, after sinus 
tarsectomy on February 15, 2003, was last adjudicated in 
February 2006 when the RO issued the SOC, and the issue of 
entitlement to an increased rating in excess of 20 percent 
for shin splints was last adjudicated in January 2008 when 
the RO issued an SSOC.  Additional evidence has been 
associated with the claims file since these adjudications.  
However, the Board sees no reason why it cannot proceed to 
issue decisions on these issues as the additionally received 
evidence is not pertinent to either claim.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Factual Background

Private treatment records show that the Veteran had a sinus 
tarsectomy with debridement of calcaneus performed February 
14, 2003.  A follow up note from later that month indicated 
that the Veteran had done well after her surgery.  She was 
placed in a range of motion walker boot and was to be weight 
bearing as tolerated.  In March 2003 it was noted that she 
was doing very well and weight bearing in a boot.  She had no 
complaints.

On February 13, 2004, the Veteran underwent a right knee 
arthroscopy with debridement of loose articular cartilage of 
the medial femur and resection of hypertrophic plica, both in 
the suprapatellar pouch and medially.  In March 2004, the 
Veteran had a follow up evaluation where it was noted that 
the knee joint had good range of motion without pain on 
rotation.  She was in therapy lifting three pounds.  A 
private treatment note from May 2004 stated that the 
Veteran's knee seemed to be doing well after her surgery.  
She had full extension, full flexion, no swelling, and no 
pain on rotation of the knee.  

During a VA joints examination in June 2004, the Veteran 
complained of right knee pain aggravated by prolonged 
standing, walking, climbing stairs, running, and jogging.  
After her February 2004 right knee surgery and physical 
therapy, she began having pain in her knee and swelling.  An 
MRI in June 2004 reportedly showed a torn lateral meniscus.  
During the examination, the Veteran was walking slowly with a 
cane.  The right knee had extension to 0 degrees and flexion 
to 130 degrees, with pain from 90 to 130 degrees.  There was 
no medial/lateral instability and no anterior/posterior 
drawer sign.  There was tenderness and crepitation.  The 
diagnosis was chondromalacia, right knee and torn lateral 
meniscus.  The examiner noted that the Veteran had limitation 
in prolonged standing, walking, climbing stairs, running, and 
jogging due to chronic right knee pain, but that there was no 
evidence of further limitation due to further loss of motion, 
incoordination, weakness or flare-up. 

An MRI in June 2004 reportedly showed a small meniscal tear 
involving the posterior horn of lateral meniscus.  In 
September 2004, the Veteran had a partial medial meniscectomy 
with debridement of medial femur, followed by partial lateral 
meniscectomy.  It was felt that the arthroscopy was warranted 
as the Veteran continued to have pain in the right knee after 
the last arthroscopy about six months prior.  At a follow up 
evaluation less than a week after the September 2004 
arthroscopy, the Veteran had good range of motion of her knee 
with full extension and full flexion, but was having some 
very vague symptoms in her knee which she could not explain 
as a numbness.  On examination, she had good function with 
straight leg raises negative, good quad strength, no calf 
tenderness, no swelling, and good dorsi and plantar flexion.  
Her knee was described as totally benign and the physician 
stated that he was "really perplexed by her symptoms."  The 
physician suggested EMG/nerve conduction studies to see if 
there was any nerve issues from the Veteran's back causing 
the symptoms because "quite frankly, her knee exam 
arthroscopically had some small tears and some minimal bone 
changes but nothing to explain the present symptoms she 
describes."  

At a later September 2004 follow up, the Veteran's numbness 
seemed to be better; however, she reported getting some 
stiffness in her knee that the physician thought was 
secondary to her surgery.  The Veteran had no effusion, full 
extension, full flexion, and no calf tenderness.  

In February 2005, the Veteran was examined by a private 
physician after she slipped on some ice and twisted her right 
knee about two weeks prior.  Since that time she had 
significant knee pain that appeared to be getting worse.  The 
Veteran also reported swelling and a feeling of the knee 
giving way.  Examination revealed motion limited from 0 to 
about 65 degrees; she ambulated with a limp.  There were no 
gross motor or sensory deficits of the affected lower 
extremity.  Mild effusion was present on the right.  There 
was crepitus, but no subluxation.  The collateral ligaments 
were stable to varus and valgus stress at both 0 and 30 
degrees of flexion.  Anterior and posterior cruciates were 
stable, with no appreciable anterior or posterior laxity.  X-
rays reportedly showed some mild degenerative arthritis in 
the right knee.  The diagnosis was medial collateral ligament 
tear and osteoarthritis of the right knee.  

On examination of the right knee in March 2005, the Veteran 
had an effusion with fairly good range of motion.  She 
continued to have rather severe medial knee pain.

On March 31, 2005, the Veteran had right knee surgery, where 
her knee was inspected.  The surgical findings included 
moderate degenerative arthritic changes in the media femoral 
condyle, grade III, about 50 percent of the weight bearing 
portion with a degenerative tear of the posterior half of the 
meniscus and a small tear at the junction of the anterior and 
mid-thirds of the lateral meniscus.  At a 6-day check after 
the surgery, the Veteran was using crutches to aid her in 
ambulation although she said that she could walk without 
them.  The Veteran had full extension and 100 degrees of 
flexion.  

In October 2005, the Veteran continued to complain of right 
knee pain.  Examination revealed some swelling and tenderness 
to palpation.  There was a full range of motion and good 
strength about the right knee.  Stability wise, the Veteran's 
knee was intact.  She had no obvious instability to varus, 
valgus stressing or to anterior posterior stressing. 

The Veteran was afforded another VA joints examination in 
November 2007.  At that time she reported having right knee 
pain and "bone rubbing on bone."  She stated that flare ups 
of the knee vary in frequency and intensity, but usually 
occur once every month, or every two, and flare ups typically 
last for twenty four hours.  Right knee range of motion was 
from 0 to 120 degrees actively, passively to 125 degrees with 
elicitation of pain or discomfort of a more severe nature.  
There was pain from 80 degrees to 125 degrees.  There was no 
evidence of varus or valgus instability and 
anterior/posterior drawer sign was negative.  There was 
crepitus and pain with palpation.  Repetitive motion of the 
right knee seemed to aggravate pain but not cause further 
measurable loss of range of motion.  The relevant diagnosis 
was degenerative joint disease of the right knee.  The 
examiner stated that the Veteran was precluded from running, 
jumping, or any athletic activities relating to knee 
activities.

The Veteran was afforded another VA joints examination in 
April 2008.  At that time she reported constant right knee 
pain and frequent swelling.  There was no swelling, fluid, 
heat, or erythema on examination of the right knee.  There 
was mild, diffuse tenderness, as well as mild-to-moderate 
crepitus on extension.  There was no subluxation, 
contracture, laxity, or instability.  Anterior and posterior 
drawer sign was negative.  Range of motion was from 0 to 130 
degrees.   The diagnosis was mild degenerative joint disease, 
right knee, status post arthroscopic surgery X3.  There was 
no evidence of weakened movement, excess fatigability, or 
incoordination.  There was also no evidence that these or 
pain decreased motion during exacerbations or repetitive 
activity.  

B.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Right Knee Disability

Pursuant to DC 5010, arthritis due to trauma should be rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2008).

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, DCs 5260, 5261.

For rating purposes, normal range of motion in a knee joint 
is from 0 degrees (extension) to 140 degrees (flexion).  38 
C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a rating greater 
than 10 percent for the Veteran's right knee disability is 
not warranted. 

Limitation of extension is not shown.  While limitation of 
flexion is shown, the most limited flexion shown is to 65 
degrees (most reports show flexion to 100 degrees or 
greater).  These findings do not warrant assignment of even a 
compensable rating for the right knee under Diagnostic Code 
5260 or 5261, let alone for a rating in excess of 10 percent.  
This evidence also provides no basis for assignment of 
separate ratings for limited flexion and extension.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA examiners have noted that the Veteran experiences pain 
during flexion.  However, even considering pain, flexion 
limited to a degree warranting assignment of even a 
compensable rating under Diagnostic Code 5260 is not shown.  
Moreover, the April 2008 examiner found that there was no 
evidence of weakened movement, excess fatigability, or 
incoordination and no evidence that these or pain decreased 
motion during exacerbations or repetitive activity.  Similar 
comments were made by other medical professionals.  Thus, 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for 
assignment of a rating in excess of 10 percent for the right 
knee under Diagnostic Code 5260 or 5261.

Given the Veteran's slight, albeit noncompensable, limitation 
of motion in the right knee, and complaints of painful 
motion, as evidenced on VA examination, a 10 percent rating 
for the right knee, the maximum rating for a single, major 
joint, is assignable under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, DC 5003.  The Board points out that the 10 percent 
rating assigned for the right knee in this case, is 
consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
DeLuca, as well as the intention of the rating schedule, to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59.  
However, no higher rating is assignable.

A rating in excess of 10 percent is available pursuant to DC 
5257, which provides ratings of 10, 20, and 30 percent for 
recurrent subluxation or lateral instability of the knee 
which is slight, moderate, or severe, respectively.  38 
C.F.R. § 4.71a, DC 5257.

While the Board recognizes the Veteran's subjective complaint 
of a feeling of the right knee giving way in February 2005, 
multiple medical professionals have noted that examination 
revealed that the right knee does not have instability or 
subluxation.  As such, there is no basis for assignment of a 
rating in excess of 10 percent for the right knee under 
Diagnostic Code 5257.  Further, in light of the medical 
evidence, the record also does not support assignment of a 
separate compensable rating for the right knee on the basis 
of arthritis and instability.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for the right 
knee.  Disabilities of the knee and leg are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, several 
of these diagnostic codes are simply not applicable to the 
Veteran's service-connected right knee disability.  It is 
neither contended nor shown that the Veteran's service- 
connected right knee disability involves ankylosis, 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  As such, evaluation of the 
disability under any of the diagnostic codes for rating these 
conditions is not warranted.  38 C.F.R. § 4.71a, DCs 5256, 
5258, 5262, 5263 (2008).

2.  Shin Splints

In this case, the RO assigned a 20 percent rating for shin 
splints pursuant to 38 C.F.R. § 4.71a, DC 5299-5262.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the rating.  38 C.F.R. § 4.27 (2008).  
DC 5299 applies to unlisted disabilities of the 
musculoskeletal system and DC 5262 applies to impairment of 
the tibia and fibula.  

Under DC 5262, a 10 percent rating is warranted when malunion 
is productive of slight knee or ankle disability; a 20 
percent rating is warranted when malunion is productive of 
moderate knee or ankle disability; and a 30 percent rating is 
warranted when malunion is productive of marked knee or ankle 
disability.  Nonunion of the tibia and fibula, with loose 
motion requiring a brace, warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5262.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a rating greater 
than 20 percent for shin splints is not warranted. 

Initially, the Board notes that evaluation of the same 
manifestations under different diagnoses, or "pyramiding", 
is precluded by 38 C.F.R. § 4.14 (2008).  A claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Separate ratings may be granted only 
when "none of the symptomatology for any one of [the claimed 
conditions] is duplicative of or overlapping with the 
symptomatology of the other ... conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (emphasis in original).  

For the Veteran to warrant a higher rating under Diagnostic 
Code 5262, the evidence would need to show marked knee or 
ankle disability or nonunion of the tibia and fibula.  
Nonunion is not shown, nor is any left knee or right ankle 
disability.  Right knee and left ankle disability is shown; 
however, the Veteran is service connected for these 
disabilities.  The medical evidence, discussed above, does 
not show marked right knee disability.  In any event, the 
Veteran is rated at 10 percent for her right knee disability, 
thus the Veteran could not be awarded compensable ratings for 
both right knee disability and shin splints if the right knee 
disability symptomatology was considered for the rating of 
shin splints, as that would be pyramiding. 

The Veteran's left ankle disability is assigned a 0 percent 
rating, thus, this disability could be considered in the 
rating for shin splints.  In this case, the evidence does not 
show marked ankle disability.  For example, at the November 
2007 VA joints examination the Veteran's left ankle had 40 
degrees of plantar flexion, 15 degrees of dorsiflexion, and 
20 degrees each of eversion and inversion, and repetitive 
motion of the left foot did not cause further measurable loss 
of range of motion or aggravation of pain, although the 
Veteran did report a subjective complaint of fatigue in the 
joint with repetitive plantar and dorsiflexion.  Normal range 
of motion for the ankle is plantar flexion to 45 degrees and 
dorsiflexion is to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  
The left ankle was also painful.  These findings are not 
reflective of marked ankle disability.  

As marked knee disability, marked ankle disability, and 
nonunion of the tibia and fibula are not shown, a rating in 
excess of 20 percent for shin splints under Diagnostic Code 
5262 is not warranted.  The Board has considered the use of 
other diagnostic codes for rating the Veteran's shin splints 
but finds that there is no other diagnostic code that would 
allow for a rating in excess of 20 percent for the Veteran's 
shin splints.  

3.  Both Increased Rating Claims

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's right knee 
disability or shin splints, pursuant to Hart, and that the 
claims for higher ratings must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating for either disability, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  TTR 

Regulations provide that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  In order to attain 
the temporary total disability rating, the veteran must 
demonstrate that his service connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2008).

1.  TTR for Left Ankle Disability

As noted above, on February 14, 2003, the Veteran underwent a 
sinus tarsectomy with debridement of calcaneus.  A follow up 
note from later that month indicated that the Veteran had 
done well after her surgery.  She was placed in a range of 
motion walker boot and was to be weight bearing as tolerated.  
In March 2003 it was noted that she was doing very well and 
weight bearing in a boot.  She had no complaints.

The Veteran did not file a claim for a TTR based on the 
surgery in February 2003 until April 2004.  The Board 
recognizes that a report of examination or hospitalization 
can be considered a claim for increase.  See 38 C.F.R. 
§ 3.157 (2008).  In this case, the Veteran's surgery was 
performed by a private physician.  In such cases, the date of 
receipt of such evidence will be accepted as the date of 
claim.  Here, the report of the surgery was not received 
until June 2004.  Hence, the earliest claim for a TTR based 
on the February 2003 surgery was in April 2004. 

Even if benefits could have been awarded based on the 
February 2003 surgery, the time to request those benefits 
passed before the Veteran filed her claim.  When a disability 
increases-such as a period of convalescence caused by 
surgery-a higher rating may be assigned up to one year prior 
to the filing of the claim for increase, but only where the 
increase in disability precedes the filing of the claim and 
the claim is received within one year.  See 38 C.F.R. 
§ 3.400(o).  In this case, the increase occurred in February 
2003, which is more than one year before the claim for an 
increase was filed.  As such, the earliest effective date 
that could be granted for any increase awarded would be the 
date of the claim, April 2004.  A TTR based on the February 
2003 surgery cannot be awarded starting in April 2004 as a 
TTR cannot be awarded for such a length of time under section 
4.30.

Moreover, there simply is no indication that the tarsectomy 
performed in February 2003 necessitated at least one month of 
convalescence, or that the Veteran was immobilized by cast or 
had severe postoperative residuals.    

Under these circumstances, the Veteran's claim for a TTR for 
her left ankle disability based on treatment necessitating 
convalescence, pursuant to 38 C.F.R. § 4.30, after sinus 
tarsectomy on February 15, 2003, must be denied.  

2.  Extension of TTR for Right Knee Disability

As noted above, on February 13, 2004, the Veteran underwent a 
right knee arthroscopy with debridement of loose articular 
cartilage of the medial femur and resection of hypertrophic 
plica, both in the suprapatellar pouch and medially.  A 
temporary TTR was assigned from the date of surgery to May 1, 
2004, a period of two full months.

A private treatment note from May 5, 2004 stated that the 
Veteran's knee seemed to be doing well after her surgery.  
She had full extension, full flexion, no swelling, and no 
pain on rotation of the knee.  No restrictions (such as 
convalescence) related to the surgery appear to have been 
imposed on the Veteran at that point, and there is no 
indication that the Veteran had any restrictions due to the 
surgery after April 29, 2004.  The Board finds that 
convalescence ended no later than April 30, 2004.  Thus, an 
extension of the temporary total disability evaluation under 
38 C.F.R. § 4.30 beyond May 1, 2004 is not appropriate.


ORDER

A rating in excess of 20 percent for shin splints, to include 
status post stress fractures, right tibia, is denied. 

A rating in excess of 10 percent for right knee disability is 
denied.  

Extension beyond May 1, 2004, of a TTR for right knee 
disability based on surgical or other treatment necessitating 
convalescence, is denied.  

A TTR for left ankle disability based on treatment 
necessitating convalescence, pursuant to 38 C.F.R. § 4.30, 
after sinus tarsectomy on February 15, 2003, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


